Moore, J.
Complainant filed a bill to foreclose a mortgage. The bill was taken as confessed by all of the defendants except Caroline M. Freeman, who claimed that her signature to the mortgage was a forgery. A decree of foreclosure was granted as prayed, from which decree Mrs. Freeman has appealed.
The only question involved is the question of fact whether Mrs. Freeman executed the mortgage or not. The original mortgage, duly recorded, was offered in evidence. It purported to contain the .acknowledgment of Mrs. Freeman, made before a justice of the peace. Such. a certificate of acknowledgment raises a presumption of the execution of the paper as stated therein. That presumption has not been overcome by satisfactory evidence in this case. Saginaw Building & Loan Ass’n v. Tennant, 111 Mich. 515, and cases therein cited.
The decree is affirmed, with costs.
The other Justices concurred.